Case 5:18-cv-01559-CJC-SHK Document 38 Filed 07/07/20 Page 1 of 18 Page ID #:250



  1   Carolyn H. Cottrell (SBN 166977)
      David C. Leimbach (SBN 265409)
  2   Scott L. Gordon (SBN 319872)
      SCHNEIDER WALLACE
  3   COTTRELL KONECKY LLP
      2000 Powell Street, Suite 1400
  4   Emeryville, California 94608
      Telephone: (415) 421-7100
  5   Facsimile: (415) 421-7105
  6   Edwin Aiwazian (SBN 232943)
      Arby Aiwazian (SBN 269827)
  7   Jill J. Parker (SBN 274230)
      LAWYERS for JUSTICE, PC
  8   410 West Arden Avenue, Suite 203
      Glendale, California 91203
  9   Telephone: (818) 265-1020
      Facsimile: (818) 265-1021
 10
      Attorneys for Plaintiff
 11
      Tracie Childs (SBN 190806)
 12   tracie.childs@ogletree.com
      Kyle A. Wende (SBN 287728)
 13   kyle.wende@ogletree.com
      OGLETREE, DEAKINS, NASH,
 14   SMOAK & STEWART, P.C.
 15   Attorneys for Defendant Kirkland’s Stores, Inc.
 16
                              UNITED STATES DISTRICT COURT
 17
                            CENTRAL DISTRICT OF CALIFORNIA
 18

 19   ARIANA MILES, individually, and on                    Case No.: 5:18−cv−01559−CJC−SHK
      behalf of other members of the general
 20   public similarly situated and on behalf               STIPULATED PROTECTIVE
      of other aggrieved employees pursuant                 ORDER
 21   to the California Private Attorneys
      General Act;
 22                                                         Filed: May 24, 2018
            Plaintiff,                                      Trial Date: January 19, 2021
 23
      vs.
 24
      KIRKLAND’S STORES, INC.,
 25
      Defendants.
 26

 27

 28


                                        STIPULATED PROTECTIVE ORDER
                         Miles v. Kirkland’s Stores, Inc., Case No.: 5:18−cv−01559−CJC−SHK
Case 5:18-cv-01559-CJC-SHK Document 38 Filed 07/07/20 Page 2 of 18 Page ID #:251



  1   1.    INTRODUCTION
  2   A.    PURPOSES AND LIMITATIONS
  3         Discovery in this action is likely to involve production of confidential,
  4   proprietary, or private information for which special protection from public
  5   disclosure and from use for any purpose other than prosecuting this litigation may be
  6   warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter
  7   the following Stipulated Protective Order. The parties acknowledge that this Order
  8   does not confer blanket protections on all disclosures or responses to discovery and
  9   that the protection it affords from public disclosure and use extends only to the limited
 10   information or items that are entitled to confidential treatment under the applicable
 11   legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
 12   that this Stipulated Protective Order does not entitle them to file confidential
 13   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
 14   followed and the standards that will be applied when a party seeks permission from
 15   the court to file material under seal.
 16   B.    GOOD CAUSE STATEMENT
 17         This action is likely to involve employee names and contact information, trade
 18   secrets, customer and pricing lists and other valuable research, development,
 19   commercial, financial, technical and/or proprietary information for which special
 20   protection from public disclosure and from use for any purpose other than prosecution
 21   of this action is warranted. Such confidential and proprietary materials and
 22   information consist of, among other things, confidential business or financial
 23   information, information regarding confidential business practices, or other
 24   confidential research, development, or commercial information (including
 25   information implicating privacy rights of third parties), information otherwise
 26   generally unavailable to the public, or which may be privileged or otherwise
 27                                                         1
                                       STIPULATED PROTECTIVE ORDER
 28                     Miles v. Kirkland’s Stores, Inc., Case No.: 5:18−cv−01559−CJC−SHK
Case 5:18-cv-01559-CJC-SHK Document 38 Filed 07/07/20 Page 3 of 18 Page ID #:252



  1   protected from disclosure under state or federal statutes, court rules, case decisions,
  2   or common law. Accordingly, to expedite the flow of information, to facilitate the
  3   prompt resolution of disputes over confidentiality of discovery materials, to
  4   adequately protect information the parties are entitled to keep confidential, to ensure
  5   that the parties are permitted reasonable necessary uses of such material in
  6   preparation for and in the conduct of trial, to address their handling at the end of the
  7   litigation, and serve the ends of justice, a protective order for such information is
  8   justified in this matter. It is the intent of the parties that information will not be
  9   designated as confidential for tactical reasons and that nothing be so designated
 10   without a good faith belief that it has been maintained in a confidential, non-public
 11   manner, and there is good cause why it should not be part of the public record of this
 12   case.
 13   2.      DEFINITIONS
 14           2.1   Action: the matter of Ariana Miles v. Kirkland’s Stores, Inc., filed in the
 15   United States District Court for the Central District of California, case number 5:18-
 16   cv-01559-CJC-SHK.
 17           2.2   “ATTORNEYS’ EYES ONLY” Information or Items: information
 18   (regardless of how it is generated, stored or maintained) or tangible things that qualify
 19   for heightened protection under Federal Rule of Civil Procedure 26(c), and as
 20   specified above in the Good Cause Statement. “ATTORNEYS’ EYES ONLY”
 21   information or items are highly confidential, sensitive, trade secret, and/or proprietary
 22   nature, and the disclosure of which could result in immediate and irreparable harm to
 23   the party’s business, or the business of another to whom the party owes a duty to
 24   maintain the confidentiality of such information, or which significantly invades
 25   constitutional privacy rights.
 26           2.3   Challenging Party: a Party or Non-Party that challenges the designation
 27                                                          2
                                        STIPULATED PROTECTIVE ORDER
 28                      Miles v. Kirkland’s Stores, Inc., Case No.: 5:18−cv−01559−CJC−SHK
Case 5:18-cv-01559-CJC-SHK Document 38 Filed 07/07/20 Page 4 of 18 Page ID #:253



  1   of information or items under this Order.
  2         2.4   “CONFIDENTIAL” Information or Items: information (regardless of
  3   how it is generated, stored or maintained) or tangible things that qualify for protection
  4   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
  5   Cause Statement.
  6         2.5   Counsel: Outside Counsel of Record and House Counsel (as well as their
  7   support staff).
  8         2.6   Designating Party: a Party or Non-Party that designates information or
  9   items that it produces in disclosures or in responses to discovery as
 10   “CONFIDENTIAL.”
 11         2.7   Disclosure or Discovery Material: all items or information, regardless of
 12   the medium or manner in which it is generated, stored, or maintained (including,
 13   among other things, testimony, transcripts, and tangible things), that are produced or
 14   generated in disclosures or responses to discovery in this matter.
 15         2.8   Expert: a person with specialized knowledge or experience in a matter
 16   pertinent to the litigation who has been retained by a Party or its counsel to serve as
 17   an expert witness or as a consultant in this Action.
 18         2.9   House Counsel: attorneys who are employees of a party to this Action.
 19   House Counsel does not include Outside Counsel of Record or any other outside
 20   counsel.
 21         2.10 Non-Party: any natural person, partnership, corporation, association, or
 22   other legal entity not named as a Party to this action.
 23         2.11 Outside Counsel of Record: attorneys who are not employees of a party
 24   to this Action but are retained to represent or advise a party to this Action and have
 25   appeared in this Action on behalf of that party or are affiliated with a law firm which
 26   has appeared on behalf of that party, and includes support staff.
 27                                                         3
                                       STIPULATED PROTECTIVE ORDER
 28                     Miles v. Kirkland’s Stores, Inc., Case No.: 5:18−cv−01559−CJC−SHK
Case 5:18-cv-01559-CJC-SHK Document 38 Filed 07/07/20 Page 5 of 18 Page ID #:254



  1         2.12 Party: any party to this Action, including all of its officers, directors,
  2   employees, consultants, retained experts, and Outside Counsel of Record (and their
  3   support staffs).
  4         2.13 Producing Party: a Party or Non-Party that produces Disclosure or
  5   Discovery Material in this Action.
  6         2.14 Professional Vendors:             persons or entities that provide litigation
  7   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
  8   demonstrations, and organizing, storing, or retrieving data in any form or medium)
  9   and their employees and subcontractors.
 10         2.15 Protected Material: any Disclosure or Discovery Material that is
 11   designated as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.”
 12         2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
 13   from a Producing Party.
 14   3.   SCOPE
 15        The protections conferred by this Stipulation and Order cover not only
 16   Protected Material (as defined above), but also (1) any information copied or
 17   extracted from Protected Material; (2) all copies, excerpts, summaries, or
 18   compilations of Protected Material; and (3) any testimony, conversations, or
 19   presentations by Parties or their Counsel that might reveal Protected Material.
 20        Any use of Protected Material at trial shall be governed by the orders of the trial
 21   judge. This Order does not govern the use of Protected Material at trial.
 22   4.    DURATION
 23         Even after final disposition of this litigation, the confidentiality obligations
 24   imposed by this Order shall remain in effect until a Designating Party agrees
 25   otherwise in writing or a court order otherwise directs. Final disposition shall be
 26   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
 27                                                          4
                                        STIPULATED PROTECTIVE ORDER
 28                      Miles v. Kirkland’s Stores, Inc., Case No.: 5:18−cv−01559−CJC−SHK
Case 5:18-cv-01559-CJC-SHK Document 38 Filed 07/07/20 Page 6 of 18 Page ID #:255



  1   or without prejudice; and (2) final judgment herein after the completion and
  2   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
  3   including the time limits for filing any motions or applications for extension of time
  4   pursuant to applicable law.
  5   5.   DESIGNATING PROTECTED MATERIAL
  6        5.1    Exercise of Restraint and Care in Designating Material for Protection.
  7   Each Party or Non-Party that designates information or items for protection under
  8   this Order must take care to limit any such designation to specific material that
  9   qualifies under the appropriate standards. The Designating Party must designate for
 10   protection only those parts of material, documents, items, or oral or written
 11   communications that qualify so that other portions of the material, documents, items,
 12   or communications for which protection is not warranted are not swept unjustifiably
 13   within the ambit of this Order.
 14        Mass, indiscriminate, or routinized designations are prohibited. Designations
 15   that are shown to be clearly unjustified or that have been made for an improper
 16   purpose (e.g., to unnecessarily encumber the case development process or to impose
 17   unnecessary expenses and burdens on other parties) may expose the Designating
 18   Party to sanctions.
 19        If it comes to a Designating Party’s attention that information or items that it
 20   designated for protection do not qualify for protection, that Designating Party must
 21   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 22        5.2    Manner and Timing of Designations. Except as otherwise provided in
 23   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 24   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 25   under this Order must be clearly so designated before the material is disclosed or
 26   produced.
 27                                                        5
                                      STIPULATED PROTECTIVE ORDER
 28                    Miles v. Kirkland’s Stores, Inc., Case No.: 5:18−cv−01559−CJC−SHK
Case 5:18-cv-01559-CJC-SHK Document 38 Filed 07/07/20 Page 7 of 18 Page ID #:256



  1        Designation in conformity with this Order requires:
  2         (a) for information in documentary form (e.g., paper or electronic documents,
  3   but excluding transcripts of depositions or other pretrial or trial proceedings), that the
  4   Producing Party affix      at a minimum, the legend “CONFIDENTIAL” or
  5   “ATTORNEYS’ EYES ONLY” (hereinafter Confidentiality Legend), to each page
  6   that contains protected material. If only a portion or portions of the material on a page
  7   qualifies for protection, the Producing Party also must clearly identify the protected
  8   portion(s) (e.g., by making appropriate markings in the margins).
  9         Party or Non-Party that makes original documents available for inspection need
 10   not designate them for protection until after the inspecting Party has indicated which
 11   documents it would like copied and produced. During the inspection and before the
 12   designation, all of the material made available for inspection shall be deemed
 13   “CONFIDENTIAL,” though the Producing Party shall be entitled to mark
 14   appropriate materials as “ATTORNEYS’ EYES ONLY” during the pre-designation
 15   inspection process and have those materials treated as such until the inspecting Party
 16   indicates which documents it wants copied and produced. After the inspecting Party
 17   has identified the documents it wants copied and produced, the Producing Party must
 18   determine which documents, or portions thereof, qualify for protection under this
 19   Order. Then, before producing the specified documents, the Producing Party must
 20   affix the appropriate Confidentiality Legend to each page that contains Protected
 21   Material. If only a portion or portions of the material on a page qualifies for
 22   protection, the Producing Party also must clearly identify the protected portion(s)
 23   (e.g., by making appropriate markings in the margins).
 24         (b) for testimony given in depositions, that the Designating Party identify the
 25   Disclosure or Discovery Material on the record, before the close of the deposition all
 26   protected testimony.
 27                                                        6
                                      STIPULATED PROTECTIVE ORDER
 28                    Miles v. Kirkland’s Stores, Inc., Case No.: 5:18−cv−01559−CJC−SHK
Case 5:18-cv-01559-CJC-SHK Document 38 Filed 07/07/20 Page 8 of 18 Page ID #:257



  1        (c) for information produced in some form other than documentary and for any
  2   other tangible items, that the Producing Party affix the appropriate Confidentiality
  3   Legend in a prominent place on the exterior of the container or containers in which
  4   the information is stored. If only a portion or portions of the information warrants
  5   protection, the Producing Party, to the extent practicable, shall identify the protected
  6   portion(s).
  7        5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
  8   failure to designate qualified information or items does not, standing alone, waive the
  9   Designating Party’s right to secure protection under this Order for such material.
 10   Upon timely correction of a designation, the Receiving Party must make reasonable
 11   efforts to assure that the material is treated in accordance with the provisions of this
 12   Order.
 13   6.   CHALLENGING CONFIDENTIALITY DESIGNATIONS
 14        6.1      Timing of Challenges. Any Party or Non-Party may challenge a
 15   designation of confidentiality at any time that is consistent with the Court’s
 16   Scheduling Order.
 17        6.2      Meet and Confer. The Challenging Party shall initiate the dispute
 18   resolution process under Local Rule 37.1 et seq.
 19        6.3      Joint Stipulation. Any challenge submitted to the Court shall be via a
 20   joint stipulation pursuant to Local Rule 37-2.
 21        6.4      The burden of persuasion in any such challenge proceeding shall be on
 22   the Designating Party. Frivolous challenges, and those made for an improper purpose
 23   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
 24   expose the Challenging Party to sanctions. Unless the Designating Party has waived
 25   or withdrawn the “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY”
 26   designation, all parties shall continue to afford the material in question the level of
 27                                                         7
                                       STIPULATED PROTECTIVE ORDER
 28                     Miles v. Kirkland’s Stores, Inc., Case No.: 5:18−cv−01559−CJC−SHK
Case 5:18-cv-01559-CJC-SHK Document 38 Filed 07/07/20 Page 9 of 18 Page ID #:258



  1   protection to which it is entitled under the Producing Party’s designation until the
  2   Court rules on the challenge.
  3   7.   ACCESS TO AND USE OF PROTECTED MATERIAL
  4        7.1    Basic Principles. A Receiving Party may use Protected Material that is
  5   disclosed or produced by another Party or by a Non-Party in connection with this
  6   Action only for prosecuting, defending, or attempting to settle this Action. Such
  7   Protected Material may be disclosed only to the categories of persons and under the
  8   conditions described in this Order. When the Action has been terminated, a Receiving
  9   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
 10   Protected Material must be stored and maintained by a Receiving Party at a location
 11   and in a secure manner that ensures that access is limited to the persons authorized
 12   under this Order.
 13        7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
 14   otherwise ordered by the court or permitted in writing by the Designating Party, a
 15   Receiving    Party    may       disclose      any     information        or     item   designated
 16   “CONFIDENTIAL” only to:
 17        (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
 18   employees of said Outside Counsel of Record to whom it is reasonably necessary to
 19   disclose the information for this Action;
 20        b) the officers, directors, and employees (including House Counsel) of the
 21   Receiving Party to whom disclosure is reasonably necessary for this Action;
 22        (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure
 23   is reasonably necessary for this Action and who have signed the “Acknowledgment
 24   and Agreement to Be Bound” (Exhibit A);
 25        (d) the court and its personnel;
 26        (e) court reporters and their staff;
 27                                                        8
                                      STIPULATED PROTECTIVE ORDER
 28                    Miles v. Kirkland’s Stores, Inc., Case No.: 5:18−cv−01559−CJC−SHK
Case 5:18-cv-01559-CJC-SHK Document 38 Filed 07/07/20 Page 10 of 18 Page ID #:259



   1        (f) professional jury or trial consultants, mock jurors, and Professional Vendors
   2   to whom disclosure is reasonably necessary for this Action and who have signed the
   3   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   4        (g) the author or recipient of a document containing the information or a
   5   custodian or other person who otherwise possessed or knew the information;
   6        (h) during their depositions, witnesses ,and attorneys for witnesses, in the
   7   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
   8   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
   9   not be permitted to keep any confidential information unless they sign the
  10   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
  11   agreed by the Designating Party or ordered by the court. Pages of transcribed
  12   deposition testimony or exhibits to depositions that reveal Protected Material may be
  13   separately bound by the court reporter and may not be disclosed to anyone except as
  14   permitted under this Stipulated Protective Order; and
  15        (i) any mediator or settlement officer, and their supporting personnel, mutually
  16   agreed upon by any of the parties engaged in settlement discussions.
  17        7.2    Disclosure of “ATTORNEYS’ EYES ONLY” Information or Items.
  18   Unless otherwise ordered by the court or permitted in writing by the Designating
  19   Party, a Receiving Party may disclose any information or item designated
  20   “ATTORNEYS’ EYES ONLY” only to:
  21        (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
  22   employees of said Outside Counsel of Record to whom it is reasonably necessary to
  23   disclose the information for this Action;
  24        (b) Experts (as defined in this Order) of the Receiving Party to whom disclosure
  25   is reasonably necessary for this Action and who have signed the “Acknowledgment
  26   and Agreement to Be Bound” (Exhibit A); and
  27                                                        9
                                       STIPULATED PROTECTIVE ORDER
  28                    Miles v. Kirkland’s Stores, Inc., Case No.: 5:18−cv−01559−CJC−SHK
Case 5:18-cv-01559-CJC-SHK Document 38 Filed 07/07/20 Page 11 of 18 Page ID #:260



   1        (c) the court and its personnel.
   2   8.   PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
   3   IN OTHER LITIGATION
   4               If a Party is served with a subpoena or a court order issued in other
   5   litigation that compels disclosure of any information or items designated in this
   6   Action as “CONFIDENTIAL,” that Party must:
   7        (a) promptly notify in writing the Designating Party. Such notification shall
   8   include a copy of the subpoena or court order;
   9        (b) promptly notify in writing the party who caused the subpoena or order to
  10   issue in the other litigation that some or all of the material covered by the subpoena
  11   or order is subject to this Protective Order. Such notification shall include a copy of
  12   this Stipulated Protective Order; and
  13        (c) cooperate with respect to all reasonable procedures sought to be pursued by
  14   the Designating Party whose Protected Material may be affected.
  15        If the Designating Party timely seeks a protective order, the Party served with
  16   the subpoena or court order shall not produce any information designated in this
  17   action as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” before a
  18   determination by the court from which the subpoena or order issued, unless the Party
  19   has obtained the Designating Party’s permission. The Designating Party shall bear
  20   the burden and expense of seeking protection in that court of its confidential material
  21   and nothing in these provisions should be construed as authorizing or encouraging a
  22   Receiving Party in this Action to disobey a lawful directive from another court.
  23   9.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  24   PRODUCED IN THIS LITIGATION
  25        (a) The terms of this Order are applicable to information produced by a Non-
  26   Party in this Action and designated as “CONFIDENTIAL” or “ATTORNEYS’
  27                                                       10
                                       STIPULATED PROTECTIVE ORDER
  28                    Miles v. Kirkland’s Stores, Inc., Case No.: 5:18−cv−01559−CJC−SHK
Case 5:18-cv-01559-CJC-SHK Document 38 Filed 07/07/20 Page 12 of 18 Page ID #:261



   1   EYES ONLY.” Such information produced by Non-Parties in connection with this
   2   litigation is protected by the remedies and relief provided by this Order. Nothing in
   3   these provisions should be construed as prohibiting a Non-Party from seeking
   4   additional protections.
   5        (b) In the event that a Party is required, by a valid discovery request, to
   6   produce a Non-Party’s confidential information in its possession, and the Party is
   7   subject to an agreement with the Non-Party not to produce the Non-Party’s
   8   confidential information, then the Party shall:
   9               (1) promptly notify in writing the Requesting Party and the Non-Party
  10   that some or all of the information requested is subject to a confidentiality agreement
  11   with a Non-Party;
  12               (2) promptly provide the Non-Party with a copy of the Stipulated
  13   Protective Order in this Action, the relevant discovery request(s), and a reasonably
  14   specific description of the information requested; and
  15               (3) make the information requested available for inspection by the Non-
  16   Party, if requested.
  17        (c) If the Non-Party fails to seek a protective order from this court within 14
  18   days of receiving the notice and accompanying information, the Receiving Party may
  19   produce the Non-Party’s confidential information responsive to the discovery
  20   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
  21   not produce any information in its possession or control that is subject to the
  22   confidentiality agreement with the Non-Party before a determination by the court.
  23   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
  24   of seeking protection in this court of its Protected Material.
  25   10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  26        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  27                                                       11
                                       STIPULATED PROTECTIVE ORDER
  28                    Miles v. Kirkland’s Stores, Inc., Case No.: 5:18−cv−01559−CJC−SHK
Case 5:18-cv-01559-CJC-SHK Document 38 Filed 07/07/20 Page 13 of 18 Page ID #:262



   1   Protected Material to any person or in any circumstance not authorized under this
   2   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
   3   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
   4   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
   5   persons to whom unauthorized disclosures were made of all the terms of this Order,
   6   and (d) request such person or persons to execute the “Acknowledgment and
   7   Agreement to Be Bound” that is attached hereto as Exhibit A.
   8   11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   9   PROTECTED MATERIAL
  10         When a Producing Party gives notice to Receiving Parties that certain
  11   inadvertently produced material is subject to a claim of privilege or other protection,
  12   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  13   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
  14   may be established in an e-discovery order that provides for production without prior
  15   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
  16   parties reach an agreement on the effect of disclosure of a communication or
  17   information covered by the attorney-client privilege or work product protection, the
  18   parties may incorporate their agreement in the stipulated protective order submitted
  19   to the court.
  20   12. MISCELLANEOUS
  21         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  22   person to seek its modification by the Court in the future.
  23         12.2 Right to Assert Other Objections. By stipulating to the entry of this
  24   Protective Order no Party waives any right it otherwise would have to object to
  25   disclosing or producing any information or item on any ground not addressed in this
  26   Stipulated Protective Order. Similarly, no Party waives any right to object on any
  27                                                       12
                                       STIPULATED PROTECTIVE ORDER
  28                    Miles v. Kirkland’s Stores, Inc., Case No.: 5:18−cv−01559−CJC−SHK
Case 5:18-cv-01559-CJC-SHK Document 38 Filed 07/07/20 Page 14 of 18 Page ID #:263



   1   ground to use in evidence of any of the material covered by this Protective Order.
   2        12.3 Filing Protected Material. A Party that seeks to file under seal any
   3   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
   4   only be filed under seal pursuant to a court order authorizing the sealing of the
   5   specific Protected Material at issue. If a Party's request to file Protected Material
   6   under seal is denied by the court, then the Receiving Party may file the information
   7   in the public record unless otherwise instructed by the court.
   8   13. FINAL DISPOSITION
   9        After the final disposition of this Action, within 60 days of a written request by
  10   the Designating Party, each Receiving Party must return all Protected Material to the
  11   Producing Party or destroy such material. As used in this subdivision, “all Protected
  12   Material” includes all copies, abstracts, compilations, summaries, and any other
  13   format reproducing or capturing any of the Protected Material. Whether the Protected
  14   Material is returned or destroyed, the Receiving Party must submit a written
  15   certification to the Producing Party (and, if not the same person or entity, to the
  16   Designating Party) by the 60 day deadline that (1) identifies (by category, where
  17   appropriate) all the Protected Material that was returned or destroyed and (2) affirms
  18   that the Receiving Party has not retained any copies, abstracts, compilations,
  19   summaries or any other format reproducing or capturing any of the Protected
  20   Material.
  21        Notwithstanding this provision, Counsel are entitled to retain an archival copy
  22   of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
  23   memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
  24   work product, and consultant and expert work product, even if such materials contain
  25   Protected Material. Any such archival copies that contain Protected Material remain
  26   subject to this Protective Order.
  27                                                       13
                                       STIPULATED PROTECTIVE ORDER
  28                    Miles v. Kirkland’s Stores, Inc., Case No.: 5:18−cv−01559−CJC−SHK
Case 5:18-cv-01559-CJC-SHK Document 38 Filed 07/07/20 Page 15 of 18 Page ID #:264



   1   14. VIOLATION
   2        Any violation of this Order may be punished by appropriate measures
   3   including, without limitation, contempt proceedings and/or monetary sanctions.
   4

   5   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   6

   7   Respectfully submitted,
   8   Dated: July 2, 2020                          By: /s/ Scott L. Gordon
   9                                                      Carolyn H. Cottrell
  10                                                      David C. Leimbach
                                                          Scott L. Gordon
  11                                                      Schneider Wallace Cottrell
  12                                                      Konecky LLP

  13                                                      Edwin Aiwazian
  14                                                      Arby Aiwazian
                                                          Jill J. Parker
  15                                                      Lawyers for Justice, PC
  16
                                                          Attorneys for Plaintiff
  17

  18   Dated: July 2, 2020                          By: /s/ Kyle A. Wende
  19                                                      Tracie Childs
  20                                                      Kyle A. Wende
                                                          Ogletree, Deakins, Nash, Smoak &
  21                                                      Stewart, P.C.
  22
                                                          Attorneys for Defendant
  23

  24

  25

  26

  27                                                      14
                                      STIPULATED PROTECTIVE ORDER
  28                   Miles v. Kirkland’s Stores, Inc., Case No.: 5:18−cv−01559−CJC−SHK
Case 5:18-cv-01559-CJC-SHK Document 38 Filed 07/07/20 Page 16 of 18 Page ID #:265



   1   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   2
       Dated: _July 7, 2020__________
   3

   4

   5   ________________________________
   6   Honorable Shashi H. Kewalramani
       United States Magistrate Judge
   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27                                                     15
                                     STIPULATED PROTECTIVE ORDER
  28                  Miles v. Kirkland’s Stores, Inc., Case No.: 5:18−cv−01559−CJC−SHK
Case 5:18-cv-01559-CJC-SHK Document 38 Filed 07/07/20 Page 17 of 18 Page ID #:266



   1                                            EXHIBIT A
   2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3        I,   ____________________________                 [print     or    type     full   name],   of
   4   ____________________________________ [print or type full address], declare
   5   under penalty of perjury that I have read in its entirety and understand the Stipulated
   6   Protective Order that was issued by the United States District Court for the Central
   7   District of California in the case of Miles v. Kirkland’s Stores, Inc., case number 5:18-
   8   cv-01559-CJC-SHK. I agree to comply with and to be bound by all the terms of this
   9   Stipulated Protective Order and I understand and acknowledge that failure to so
  10   comply could expose me to sanctions and punishment in the nature of contempt. I
  11   solemnly promise that I will not disclose in any manner any information or item that
  12   is subject to this Stipulated Protective Order to any person or entity except in strict
  13   compliance with the provisions of this Order. I further agree to submit to the
  14   jurisdiction of the United States District Court for the Central District of California
  15   for the purpose of enforcing the terms of this Stipulated Protective Order, even if such
  16   enforcement proceedings occur after termination of this action. I hereby appoint
  17   _____________________               [print        or        type         full        name]       of
  18   ____________________________________ [print or type full address and
  19   telephone number] as my California agent for service of process in connection with
  20   this action or any proceedings related to enforcement of this Stipulated Protective
  21   Order.
  22

  23   Date: __________________
  24

  25   City and State where sworn and signed: __________________
  26

  27                                                       16
                                       STIPULATED PROTECTIVE ORDER
  28                    Miles v. Kirkland’s Stores, Inc., Case No.: 5:18−cv−01559−CJC−SHK
Case 5:18-cv-01559-CJC-SHK Document 38 Filed 07/07/20 Page 18 of 18 Page ID #:267



   1   Printed name: __________________________
   2

   3   Signature: __________________________

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27                                                    17
                                    STIPULATED PROTECTIVE ORDER
  28                 Miles v. Kirkland’s Stores, Inc., Case No.: 5:18−cv−01559−CJC−SHK
